Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on November 15, 2021 is acknowledged and accepted by the Examiner. 
IDS
The information disclosure statements (IDS) submitted on November 15, 2021 and March 18, 2022 are being considered by the Examiner. 
Drawing
The drawing filed on November 15, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because, the preamble in claim 1 calls for a method for diagnosing a slave computer and yet the master computer is simply saving the fault code in memory only if the fault code is associated with the vehicle function. The vehicle function is also affected by the health of all the sensors and components on the car. Therefore, the claim seems to lack something considering the preamble states as the claim being directed to diagnosing a slave computer.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, because none of the references include the concept of “...that the fault code indicating a fault of a controlled output of the slave computer, the method further comprising a step of sending a command to the slave computer inhibiting said controlled output”
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Groer et al. (U.S. Patent No. 7,751,956, hereon Groer).   
In reference to claim 1: Groer discloses a method for diagnosing a slave computer communicating in communication with a master computer, said master and slave computers being on board a vehicle (see Groer, Abstract and column 2, lines 31-49), said method comprising the steps of: 
- said master computer (CPC2/CMC) receiving a fault code from the slave computer (the second module in communication with the sensors) (see Groer, column 2, lines 43-49), 
- said master computer receives logs and faults and communicates said faults to service tool for diagnosis and service, so determining whether the fault code received is associated with a vehicle function would have been to an ordinary skill in the art at the time the invention was made because the diagnosis function would provide if the code is related to the reference codes stored in the memory; and 
- said master computer saving the fault code in memory only if the fault code is associated with a vehicle function (see Groer, column 5, lines 2-12).
With regard to claim 2: Groer further teaches that the master computer comprises a table in memory indicating fault codes to be stored or filtered, said table being used during the step of determining whether the received fault code is associated with a vehicle function (see Groer, Fig. 3 and column 5, lines13-25).  
With regard to claim 4: Groer further teaches that the method comprising a step of sending an alert to a driver of the vehicle to notify the driver of the detection of the fault (see Groer, column 5, lines 26-34)
With regard to claim 5: Groer further teaches that the fault code corresponds to one of the following faults: other engine parameter and operating systems but silent about faults such as - a short to ground fault, - an open circuit fault, - an overvoltage fault. However, these are parameters that would have been obvious to mitigate given the arrangement of sensors and detectors (see Groer, column 5, lines 20-25, and Fig.1). 
With regard to claim 6: see claim 1 above. 
With regard to claim 7: see claim 1 above. 
With regard to claim 8: see claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darty et al. (U.S. Patent No. 5,752,047) discloses modular solid-state power controller with microcontroller. 
Lorenz et al. (U.S. Patent No. 8,996,230) discloses method and apparatus for translating vehicle diagnostic trouble codes. 
Howell et al. (U.S. PAP 2012/0116630) discloses process for service diagnostic and service procedure enhancement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857